UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 5, 2013 Lakes Entertainment, Inc. (Exact name of registrant as specified in its charter) Minnesota 0-24993 41-1913991 (State or other jurisdiction of ( Commission File Number) (IRS Employer incorporation) Identification No.) 130 Cheshire Lane, Suite 101, Minnetonka, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(952) 449-9092 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders The Lakes Entertainment, Inc. (“Lakes”) 2013 Annual Meeting of Shareholders was held on June5, 2013 in Flintstone, Maryland, at which the shareholders approved the following: Proposal One: A proposal to elect five directors of Lakes for a term until the next Annual Meeting of the shareholders, or until his successor is elected and shall have been qualified. Director Votes For Votes Withheld Broker Non-Votes Lyle Berman Timothy J. Cope Neil I. Sell Ray Moberg Larry C. Barenbaum Proposal Two: A non-binding advisory vote to approve the compensation of our named executive officers disclosed in the proxy statement. The proposal received the following votes: Votes For Votes Against Abstentions Broker Non-votes Proposal Three: A non-binding advisory vote on the frequency of a non-binding advisory vote on executive compensation. The proposal received the following votes: 1 year 2 Years 3 Years Abstentions Broker Non-votes Lakes has decided to adopt one year as the frequency for the non-binding advisory vote on the compensation of Lakes’s named executive officers. Proposal Four: A proposal to ratify the appointment of Piercy Bowler Taylor & Kern, Certified Public Accountants, to serve as the independent registered public accounting firm of Lakes for the 2013 fiscal year. The proposal received the following votes: Votes For Votes Against Abstentions Broker Non-votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LAKES ENTERTAINMENT, INC. (Registrant) Date: June 10, 2013 /s/ Timothy J. Cope Name: Timothy J. Cope Title: President and Chief Financial Officer
